ORDER
ARCARA, Chief Judge.
Defendant Ronnie Funderburk filed an omnibus motion on July 15, 2005, requesting, inter alia, (1) a bill of particulars; (2) disclosure of the identities of informants; and (3) severance. On October 19, 2005, the case was referred to Magistrate Judge Leslie G. Foschio, pursuant to 28 U.S.C. § 636(b)(1)(A). On February 24, 2006, Magistrate Judge Foschio filed a Decision and Order, denying defendant’s requests for (1) a bill of particulars; (2) disclosure of the identities of informants; and (3) severance.
On October 23, 2006, defendant filed objections to the Decision and Order. The government filed a response on December 15, 2006, and the Court heard oral argument on the objections on January 25, 2007.
Pursuant to 28 U.S.C. § 636(b)(1)(A), the district court “may reconsider any pretrial matter under this [section] where it has been shown that the magistrate’s order is clearly *54erroneous or contrary to law.” The Court has reviewed defendants’ objections and Magistrate Judge Foschio’s Decision and Order. Upon such review and after hearing argument from counsel, the Court finds that Magistrate Judge Foschio’s Decision and Order is neither clearly erroneous nor contrary to law.
Accordingly, the Court affirms the Decision and Order.
SO ORDERED.